Citation Nr: 1022419	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979 and again from October 1985 
to January 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for DDD of 
the lumbar spine and assigned the initial rating. 

The case was brought before the Board in September 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by DDD, 
minor spondylosis, limited motion, to include forward flexion 
limited no worse than 70 degrees, pain, guarding, tenderness, 
and moderate disc protrusion causing radicular pain down the 
left lower extremity, but no other neurological abnormality.


CONCLUSION OF LAW

The criteria for an increased rating greater than 10 percent 
for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in August 2005, December 2006 and May 2007.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2007 letter also 
informed the Veteran how disability ratings and effective 
dates are determined.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
September 2005, June 2007, February 2008 and November 2009.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's disability 
since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examinations in this case are adequate upon which to base 
a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, which is the case here, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As will be explained below, staged ratings are not 
appropriate because the severity of the Veteran's disability 
never met the criteria for a rating greater than 10 percent 
at any time. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran alleges his low back disability is more severe 
than currently rated. 

The Veteran's back condition is evaluated under Diagnostic 
Code (DC) 5242, for DDD of the lumbar spine.  Effective from 
September 26, 2003, disabilities of the thoracolumbar spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  A 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal hyphosis.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).  

The Board finds particularly noteworthy that Note (1) also 
articulates that neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Id., Note 
(1) (emphasis added).  

The Veteran was awarded a separate 10 percent rating for 
radiculopathy of the left lower extremity in a February 2010 
rating decision.  The Veteran did not appeal this initial 
rating and, therefore, the issue is not properly before the 
Board here.  As will be discussed below, the Board considered 
whether the medical evidence supports an additional separate 
rating for any other neurological abnormalities, but found no 
such medical evidence.  Again, the neurological 
manifestations of the left lower extremity may not support a 
grant for an increased rating here because the issue is not 
properly before the Board.  

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome (IVDS).  The criteria for IVDS 
provides for a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months; a 20 
percent disability rating is awarded for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) also allowed the Veteran to be rated separately for 
musculoskeletal and neurological manifestations under 
appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability. 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant a rating 
greater than 10 percent under any of the spine diagnostic 
codes.

The Veteran's VA outpatient treatment records show 
conflicting results.  In September 2005, a VA x-ray report 
indicated a "negative" lumbar spine.  In contrast, the 
Veteran was afforded a VA examination in September 2005 where 
the examiner diagnosed the Veteran with DDD.  Private 
treatment records, to include a 2004 x-ray and a 2006 MRI, 
indicate objective findings of DDD, spinal stenosis, disc 
bulging and degenerative changes of the lumbar spine. 

The Veteran was first afforded a VA examination in September 
2005 where the examiner diagnosed the Veteran with DDD 
finding objective evidence of low back tenderness and painful 
motion, but no objective evidence of any neurological 
abnormality, to include radiculopathy.  At that time, the 
Veteran's forward flexion was limited to 80 degrees, with 
pain starting at 70 degrees, but no additional loss on 
repetition.  The Veteran's extension was limited 15 degrees 
and the Veteran's combined thoracolumbar spine motion was 210 
degrees.

The Veteran was afforded another VA examination in June 2007 
where the Veteran complained of pain, worse on the left side, 
stiffness, fatigue and weakness.  The examiner diagnosed the 
Veteran with DDD, with disc protrusion and bulging, confirmed 
by MRI.  The examiner found no evidence of neurological 
abnormality, and further noted the Veteran suffered no 
incapacitating episodes as a result of IVDS during the past 
year.  Range of motion testing revealed forward flexion 
limited to 100 degrees, with pain beginning at 70 degrees, 
but no additional loss on repetition, extension limited to 15 
degrees and combined thoracolumbar spine motion limited to 
165 degrees.  The examiner further noted the Veteran was 
employed as a truck driver at that time, but had to miss 3 
weeks of work due to mechanical low back pain.  The Veteran 
indicated the main problem was his narcotic medication, taken 
for back pain.  The Veteran is unable to drive while on 
narcotics.  The examiner found, however, that the Veteran's 
low back disability would not cause significant interference 
with regular daily activities.  

In February 2008, the Veteran was afforded a general medical 
examination with respect to all his service-connected 
disabilities.  At that time the examiner noted the Veteran's 
diagnosis of DDD of the lumbar spine and indicated a negative 
straight-leg raise test with range of motion testing 
indicating forward flexion limited to 90 degrees and 
extension limited to 30 degrees.  

Most recently, the Veteran was afforded a VA examination in 
November 2009 where the Veteran self-reported low back pain 
since 1996 with decreased range of motion, stiffness, 
weakness and pain, especially down his left leg.  The 
examiner objectively observed guarding and tenderness, but 
found no objective evidence of weakness, atrophy or spasm.  
The Veteran's neurological testing was within normal limits 
except for radicular findings of the left lower extremity.  
Range of motion testing revealed forward flexion limited to 
85 degrees, extension limited to 25 degrees and combined 
thoracolumbar spine motion limited to 220 degrees.  Although 
the Veteran complained of painful motion, the examiner found 
no additional loss of motion on repetition.  The examiner 
also noted the Veteran worked as a truck driver, but retired 
in November 2007.  As for functional impairment, the examiner 
indicated the Veteran's low back disability "moderately" 
affected daily activities.  The examiner, at that time, 
diagnosed the Veteran with spondylolysis of the L5, resulting 
in a minor abnormality.  The MRI at that time confirmed a 
moderate disc protrusion affecting the left lower extremity.

In short, the medical evidence throughout the pendency of 
this appeal reveals the Veteran's lumbar spine disability is 
manifested by DDD, spondylolisis, painful motion, to include 
forward flexion limited to no worse than 70 degrees, 
guarding, tenderness and radiculopathy of the left lower 
extremity.  These manifestations, even perceived in the most 
favorable light possible, simply do not warrant a rating 
greater than 10 percent under DC 5242.  The examination 
reports, VA outpatient treatment records, and private 
treatment records also do not show the Veteran suffers any 
incapacitating episodes during a 12 month period and, 
therefore, an increased rating under DC 5243 is also not 
warranted. 

The Board notes evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

In this case, the Veteran's functional loss was considered. 
38 C.F.R. §§ 4.40, 4.45.  The June 2007 VA examiner noted the 
Veteran's forward flexion extended to 100 degrees, but with 
pain at 70 degrees.  No other examiner found forward flexion 
limited worse than 70 degrees.  None of the examiners found 
objective evidence of fatigue, weakness, atrophy or spasm 
despite the Veteran's complaints.  The 2007 and 2009 
examiners indicated the Veteran did have some occupational 
problems due to his back.  In 2007, the Veteran indicated he 
missed a lot of work because he was unable to drive under the 
pain medications prescribed.  In 2009, the examiner noted the 
Veteran ultimately retired as a truck driver in November 
2007.  It does not appear the Veteran attempted to find 
alternative employment and no VA examiner indicated the 
Veteran would be precluded from any employment solely due to 
his low back disability.  The 2009 examiner further found, 
however, that the Veteran's low back disability causes 
"moderate" impairment over daily activities.  All VA 
examiners consistently indicated the Veteran does not have 
decreased motion on repetition.  While painful motion is 
noted as the most predominant manifestation of the Veteran's 
disability, that is already part of the consideration of his 
current 10 percent rating.  Again, no examiner found any 
objective evidence of fatigue, spasm, atrophy, or weakness.

The Veteran's functional loss does not warrant a greater 
rating then already awarded. The Veteran has limitation of 
motion, but this is compensated by the current rating.  
Despite his complaints of chronic pain, there is no wasting 
of the back or lower extremity muscles, which indicates that 
he retains the ability to use these muscles in a close to 
normal fashion and that he, in fact, does so.  His lumbar 
spine disorder, moreover, has never resulted in 
incapacitating episodes.

In sum, the General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for the 
Veteran's disability for the reasons discussed in detail 
above.  

During the pendency of this appeal, the RO awarded the 
Veteran a separate 10 percent rating for radiculopathy of the 
left lower extremity, secondary to his low back disability.  
Again, neurological abnormalities are to be evaluated 
separately under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, DCs 5235-5242, Note (1).  As discussed above, 
the Veteran's initial rating for radiculopathy of the left 
lower extremity was not appealed and, therefore, is not 
properly before the Board here.  The medical evidence does 
not show the Veteran's low back disability causes any 
additional neurological abnormality.  Indeed, neurological 
testing and MRIs throughout the appellate time frame 
consistently find normal neurological functioning of the 
Veteran's other extremities.  The most recent MRI, similarly 
reveals disc bulging and protrusion affecting the nerve root 
on the left side.  The Veteran is already compensated for 
this manifestation as explained above and, therefore, left 
lower extremity radiculopathy may not support an increased 
rating here.

The only other arguably applicable diagnostic code includes 
Diagnostic Code 5003, for degenerative arthritis.  The 
Veteran is indeed diagnosed with DDD of the lumbar spine, 
but DC 5003 does not provide for a rating greater than 10 
percent unless there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  In this case, x-
ray evidence shows DDD of the lumbar spine, with no 
incapacitating episodes and, therefore, DC 5003 does not 
provide for a higher rating.

In sum, the disability criteria for Spine disorders would 
not result in a higher rating for the Veteran's low back 
disability for the reasons discussed in detail above.  Here, 
there is no reasonable doubt that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, and finds no alternative code that would 
warrant a higher rating.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's lumbar spine disability with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disabilities' 
level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  

The Veteran was recently awarded a total disability rating 
based on individual unemployability in an April 2008 rating 
decision because of the combined affect of all his service-
connected disabilities, to include his lumbar spine 
disability.  With regard to his low back disability 
specifically, the Veteran previously worked as a truck driver 
and reported missing approximately 3 weeks a year of work due 
to the fact he was on narcotic pain medication and could not 
drive while taking narcotics.  The Veteran ultimately retired 
in November 2007.  The Veteran indicated during his VA 
examinations he can still perform most daily activities, 
other than regular exercise, but his low back still 
"moderately" affects his ability to perform daily 
activities mainly because of pain and the side-effects of his 
pain medications.  He further indicates he walks with a cane 
and has regular pain. These manifestations, however, are 
already contemplated in his current rating as described 
above. 

As explained above, VA examiners have consistently indicated 
some amount functional impairment despite the Veteran's large 
range of motion of the spine due to pain.  This functional 
loss, however, is already a basis of awarding the Veteran a 
10 percent disability rating.  Accordingly, the Board finds 
the described amount of functional limitation is already 
contemplated in the rating currently assigned.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision in which to assign the 
Veteran rating greater than 10 percent for his lumbosacral 
DDD. 


ORDER

Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease (DDD) of the lumbar spine is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


